Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 27, 2019

                                      No. 04-19-00478-CR

                                 Devante Montreal PARKER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR0348
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due to be filed on September 26, 2019. On September
30, 2019, this court notified appellant’s attorney that the brief was late. On October 9, 2019,
appellant filed a motion requesting an extension of time to file the brief, which was granted,
extending the deadline for filing the brief to October 25, 2019.

        On November 1, 2019, appellant’s attorney was again notified the brief was not timely
filed. On November 5, 2019, appellant’s attorney again requested an extension of time to file the
brief. We granted the request for an extension, set the due date for appellant’s brief as
November 25, 2019, and advised that no further extensions of time would be allowed.

       Despite our November 15, 2019 order warning that no further extensions would be
granted, appellant’s attorney again requests an extension of time in which to file his brief.
Appellant’s request for an extension of time in which to file his brief is GRANTED in part.

        We ORDER appellant’s attorney to file appellant’s brief on or before December 27,
2019. If appellant’s brief is not filed by that date, we will abate this appeal to the trial court
for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be
initiated against appellant’s attorney. Id. 38.8(b)(4).



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court